Case 1:19-cv-04671-JMF Document 30 Filed 07/29/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MALAAIKA LACARIO, on behalf of herself and Case No. 19-cv-04671 (IMF)(KF)
all others similarly situated,
Plaintiff,
. NOTICE OF MOTION
-against-

HF MANAGEMENT SERVICES, LLC d/b/a
HEALTHFIRST,

 

Defendant.

 

TO PLAINTIFF AND HER COUNSEL OF RECORD:

PLEASE TAKE NOTICE that, upon the First Amended Class and Collective Complaint
filed herein and the accompanying memorandum of law and exhibits thereto, Defendant HF
Management Services, LLC will move this Court, before the Honorable Jesse M. Furman, at the
United States Courthouse, 40 Foley Square, New York, New York, 10007, for an order, pursuant
to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing the Complaint, with prejudice,

and for such further and other relief as the Court may deem just and proper.

Dated: July 29, 2019 DORF & NELSON LLP
s/ Andrew P. Marks

555 Theodore Fremd Avenue
Rye, New York 10580

(914) 381-7600
amarks@dorflaw.com
dwarner@dorflaw.com

Attorneys for Defendant
